Lumpkin, J.
1. The only grounds of the motion for a new trial4 being the general grounds which attacked the verdict as contrary to law and evidence and without evidence to support it, and there being sufficient evidence to authorize the verdict, and the presiding judge having overruled the motion, this court will not reverse the judgment. Civil Code (1910), § 3604; Ruan v. Gunn, 77 Ga. 53; Rosser, Armistead & Co. v. Darden, 82 Ga. 219 (7 S. E. 919, 14 Am. St. R. 152); 31 Cyc. 1601; 2 Clark & Skyles on Agency, § 537.
2. In Hodgson v. Raphael, 105 Ga. 480 (30 S. E. 416), the evidence tended to show, that the owner of a horse allowed his agent to take the animal to a livery-stable for the purpose of trading it; that the agent so constituted raffled the horse and became the winner; and that he then sold it to another person, receiving a part of the purchase-price in cash and accepting in satisfaction of the balance the cancellation of a debt due by himself to the vendee. In doing this he apparently dealt with' the horse as his own. The distinction between that • case and the one at bar, as appears in the record, is clear.

Judgment affirmed.

All the Justices eoneur, except Hill, J., not presiding.
Adams & Brown, for plaintiffs. W. B. Little, for defendant.